DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 28, 2021 (see DIST.E.FILE of 10/28/2021) disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/244,448 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-4 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions Species I and Species II, as set forth in the Office action mailed on May 4, 2021, is hereby withdrawn and claim 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Interpretation
As a result of the amendments to claims 1 and 2 (i.e. the removal of the claim language “configured to be”), the 112(f) interpretations of the limitations of these claims (see paragraph 0007 of CTNF of 08/03/2021) are withdrawn.  None of the limitations of the claims are being interpreted under 112(f).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:

Susuki (US Patent 4,874,352) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
	A tensioner comprising:

a plunger having a plunger hole that is rearwardly opened;

a housing having a plunger container hole that is forwardly opened to contain the plunger;

a main biasing unit which forwardly biases the plunger; and

a pressure adjustment unit which adjusts an oil pressure in an oil pressurizing chamber, the oil pressurizing chamber being formed between the plunger and the plunger container hole, wherein

the pressure adjustment unit includes a unit case attached to the housing or the plunger and having a case inner space communicating with the oil pressurizing chamber, a moving member disposed in the case inner space to be capable of moving closer to and farther away from the oil pressurizing chamber, and a pressure adjustment biasing unit that biases the moving member toward the oil pressurizing chamber, and

a gap between an inner wall of the case inner space and the moving member is in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber.

Suzuki (considered the prior art of record) does not disclose nor would be obvious to the limitations of 1) “the pressure adjustment unit includes a unit case attached to the housing or the plunger and having a case inner space communicating with the oil pressurizing chamber, a moving member disposed in the case inner space to be capable of moving closer to and farther away from the oil pressurizing chamber, and a pressure adjustment biasing unit that biases the moving member toward the oil pressurizing chamber”, and 2) “a gap between an inner wall of the case inner space and the moving member is in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/